Citation Nr: 1505153	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  11-26 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

3.  Entitlement to service connection for lung condition, to include as due to herbicide exposure.

4.  Entitlement to service connection for colon cancer, to include as due to herbicide exposure.

5.  Entitlement to service connection for skin condition, to include as due to herbicide exposure.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active service from February 1961 to November 1987.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should include review of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his claims for prostate cancer, diabetes mellitus, a lung condition, colon cancer, and a skin condition, are all the result of his herbicide exposure while serving in Vietnam. 

Initially, the Board notes that the Veteran did two tours of duty in Vietnam and as such the Veteran is presumed to have been exposed to herbicides, including Agent Orange.  

The record indicates that the Veteran failed to report to VA examinations scheduled for November 2008 and January 2009.  While the Veteran was notified that he would be scheduled for an examination in a December 2008 letter, the Veteran contends that he was not subsequently notified as to the date of the scheduled examinations.  

Private treatment records dating from March 2007 to July 2007 indicate that the Veteran was treated for colon carcinoma.  Private treatment records from July 2006 indicate the Veteran has a lung condition.  Private treatment records dated in August 2008 note an odd rash on the Veteran's leg and eczema, so there is evidence of a skin condition.  A July 2006 private treatment record indicated that you had prostate cancer many years ago, although another treatment record indicates that might not have been the case.  Finally, the Veteran reports he has been diagnosed with diabetes mellitus type II, although records noting that are not of record. 

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4)(i) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2011).  Under the circumstances presented in this case, the Board finds that the Veteran has met the guidance set forth in McLendon.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the RO/AMC has the Veteran's correct current address. 
2.  Schedule the Veteran for appropriate VA examinations.  The purpose of the examinations is to determine the nature of the Veteran's claimed prostate cancer, diabetes mellitus, lung condition, colon cancer, and skin condition and whether they began during active service or are related to any incident of service.
	
The following considerations must govern the examinations:

(a).  The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

(b).  The examiner must review all medical evidence associated with the claims file.  In particular, the Board draws the examiner's attention to the private treatment records regarding the Veteran's prostate cancer, diabetes mellitus, lung condition, colon cancer, and skin condition, as well as the Veteran's service in Vietnam, considering the presumption of herbicide exposure.

(c).  All indicated testing must be accomplished.  The examiners must consider the Veteran's lay testimony and note in his or her report whether there is a medical basis for corroborating or discounting the credibility or reliability of the Veteran.
		
(d).  The examiners must provide a diagnosis for any prostate cancer, diabetes mellitus, a lung condition, colon cancer, and/or skin condition found from considering the claims file and from examining the Veteran.

(e).  For any prostate cancer, diabetes mellitus, lung condition, colon cancer, and/or skin condition diagnosed, the examiner must specifically opine whether that disability (1) began during service, or (2) is related to any incident of service, to include any exposure to herbicides, including Agent Orange.

(f).  In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.

(g).  The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.

3.  After completing all indicated development, the RO/AMC must readjudicate the Veteran's claims in light of all the evidence of record.  If the benefits sought on appeal remain denied, then the Veteran and his representative must be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case must be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




